DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-10, and 12-18 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0115958 to Helene et al. (“Helene”) in view of U.S. Publication No. 2014/0259920 to Wilson (“Wilson”).
Regarding claim 1, Helene teaches an industrial plant growing facility for growing plants of at least one plant species comprising: a housing (200) enclosing a growth chamber; a plurality of racks (380) positioned in the growth chamber, wherein each rack is configured for receiving one or more trays (¶ [0037]); a plurality of trays (482) placed in the plurality of racks, the plurality of trays being configured for receiving a plurality of plants of the at least one plant species, and the plurality of trays being configured for receiving a growth medium (¶¶ [0037], [0053]); a fluidic system (700) configured for providing the trays with a growth medium comprising nutrients and having a pH, wherein the fluidic system is configured for adapting the nutrient concentration and pH according to a predetermined nutrient concentration and predetermined pH for the plant species (¶¶ [0052], [0054], [0067]); a climate system (390) configured for providing a temperature and humidity within the growth chamber, wherein the climate system is configured for adapting the temperature and humidity within the growth chamber according to a predetermined temperature and predetermined humidity for the plant species (¶¶ [0047], [0091]); a plurality of light-emitting diode (LED)-based lighting devices (486) configured for providing a light spectrum and a light intensity, wherein the light spectrum comprises photosynthetically active radiation (PAR); and wherein the LED-based lighting devices are configured for adapting the light intensity and/or light spectrum according to a predetermined light intensity and/or predetermined light spectrum for the plant species (¶¶ [0038], [0056]); a carbon dioxide system (816, 390, 822) configured for providing a carbon dioxide concentration within the growth chamber, wherein the carbon dioxide system is see also FIG. 9 showing vents (816) disposed above both growth zones (910, 920) and ¶ [0062] saying that the vents distribute carbon dioxide, and since carbon dioxide is heavy, the lower growth zone (910) will have a higher carbon dioxide concentration than the upper growth zone (920)), the at least two growth zones arranged in a vertical configuration within the growth chamber (FIGS. 9 and 10), wherein the growth chamber is not physically comparted by means of dividers (FIGS. 9 and 10, showing the growth chamber of Helene is not any more physically comparted by means of dividers than applicant’s claimed invention, see, e.g., applicant’s FIGS. 1 and 2 and claim 4). 
Helene does not explicitly teach the control unit is configured for controlling the transport system to move the tray to a predetermined position in the rack, wherein the predetermined position in the rack corresponds to a growth zone having a temperature and carbon dioxide concentration which is optimal or near-optimal for the plant species. 
Wilson teaches an industrial plant growing facility, including a control unit that is configured for receiving information about the plant species of the plants in a tray controlling the transport system to move the tray to a predetermined position in the rack, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the facility of the Helene and Wilson combination by including the control unit, as taught by Wilson, in order to automatically move the trays and thus reduce human labor. 
Regarding claim 2, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the industrial plant growth facility is configured for adapting the vertical distance between the LED-based lighting devices and the trays (¶ [0037]).
Regarding claim 3, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches the control unit is further configured for receiving information about the nutrient concentration measured in the growth medium (¶¶ [0074], [0081]); and controlling the fluidic system to adapt the nutrient concentration of the growth medium to a predetermined nutrient concentration (¶ [0081]); receiving information about the pH measured in the growth medium (¶ [0080]); and controlling the fluidic system to adapt the pH of the growth medium to a predetermined pH (¶ [0080]); receiving information about the temperature measured in the growth chamber (¶ [0091]); and controlling the climate system to adapt the temperature in the growth chamber to a predetermined temperature (¶ [0091]); receiving information about the humidity measured in the growth chamber (¶ [0080]); and controlling a climate system to adapt the humidity in the growth chamber to a predetermined humidity (¶ [0080]); controlling the LED-based lighting devices to provide a predetermined light spectrum and a predetermined light intensity (¶ [0039]); receiving information about the carbon dioxide concentration measured in the growth chamber (¶ [0076]); and controlling the carbon 
Regarding claim 4, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches wherein each rack comprises at least 6 layers (¶ [0037]).
Regarding claim 7, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the at least two growth zones are adapted to growing plants of different plant species; and/or the at least two growth zones are adapted to growing plants at different stages of plant growth (¶¶ [0062]-[0065]).
	Regarding claim 8, the combination of Helene and Wilson teaches a method for growing plants of at least one plant species, comprising the steps of: (a) providing an industrial plant growing facility according to claim 1 (see analysis of claim 1 above). The combination of Helene and Wilson further teaches (b) placing a tray comprising seeds of the at least one plant species in the growth chamber (Helene at ¶¶ [0046]-[0047]); (c) growing the seeds into mature plants, thereby obtaining mature plants (Helene at ¶¶ [0063]-[0065]); and, (d) removing the tray comprising the mature plants out of the growth chamber (Helene at ¶ [0065]); wherein during step (c) the nutrient concentration, the pH, the temperature, the humidity, the light spectrum, the light intensity, the carbon dioxide concentration, and optionally the vertical inter-tray distance, see also FIG. 9 showing vents (816) disposed above both growth zones (910, 920) and ¶ [0062] saying that the vents distribute carbon dioxide, and since carbon dioxide is heavy, the lower growth zone (910) will have a higher carbon dioxide concentration than the upper growth zone (920)) (see also Wilson at (¶¶ [0083], [0089], [0099], [0100], [0128], [0130], [0137], [0138], [0184]-[0186]); wherein the growth chamber is not physically comparted by means of dividers  (FIGS. 9 and 10, showing the growth chamber of Helene is not any more physically comparted by means of dividers than applicant’s claimed invention, see, e.g., applicant’s FIGS. 1 and 2 and claim 4).
	Regarding claim 9, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the predetermined nutrient concentration, the predetermined pH, the predetermined temperature, the predetermined humidity, the predetermined light spectrum, the predetermined light intensity, the predetermined carbon dioxide concentration, and optionally the predetermined vertical inter-tray distance, are further determined by a light interval, a growth stage, and/or desired properties of the mature plants (¶¶ [0065], [0107]-[0113]) (see also Wilson at ¶¶ [0081], [0167], [0176], [0203]), wherein the light interval of the plant species is the day interval of the day- night cycle or the night 
Regarding claim 10, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the plant species is a plant species belonging to the group of leafy greens, herbs, halophytes, or medicinal plants (¶ [0112]).
Regarding claim 12, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the at least two growth zones are adapted to growing plants of different plant species; and/or the at least two growth zones are adapted to growing plants at different stages of plant growth (¶¶ [0062]-[0065]).
Regarding claim 13, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches the steps: (e) repeating step (b) multiple times, wherein at least two trays comprise plants of at least two different plants species (¶¶ [0063]-[0065], [0046]-[0047]); (f) executing step (c) for the at least two trays provided in step (e) (¶¶ [0063]-[0065], [0046]-[0047]); and, (g) repeating step (d) multiple times, wherein the at least two trays provided in step (e) are removed out of the growth chamber (¶¶ [0063]-[0065], [0046]-[0047]).
Regarding claim 14, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches the steps: (h) repeating step (b) a number (n) of times, wherein the trays comprise plants of one plant species, the average time between two consecutive repetitions of step (b) being one nth of the days to harvest the one plant species (¶¶ [0063]-[0065], [0046]-[0047]); (j) executing step (c) for the trays provided in step 
Regarding claim 15, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the at least one plant species comprises one or more of leafy greens, herbs, halophytes, or medicinal plants (¶ [00112]).
Regarding claim 16, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein each of the at least two growth zones comprise one or more of the plurality of trays (FIGS. 9 and 10; ¶¶ [0063]-[0065]).
Regarding claim 17, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Wilson teaches the control unit is further configured to transport one or more of the plurality of trays from a first growth zone of the at least two growth zones to second growth zone of the at least two growth zones (¶ [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the facility of the Helene and Wilson combination by including the control unit, as taught by Wilson, in order to automatically move the trays and thus reduce human labor. 
Regarding claim 18.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Helene in view of Wilson as applied to claim 1 above, and in further view of U.S. Patent No. 6,725,598 to Yoneda et al. (“Yoneda”).
Regarding claim 5, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the LED-based lighting device comprises a blue LED (¶ 0056]), a green LED (¶ [0039]), and a red LED (¶ 0056]); the blue LED being configured for emitting light having a wavelength of at least 400 nm to at most 490 nm (¶ 0056]); the green LED being configured for emitting light having a wavelength of at least 490 nm to at most 570 nm (¶ [0039]); and the red LED being configured for emitting light having a wavelength of at least 570 nm to at most 700 nm (¶ [0056]); wherein the LED-based lighting device is configured for adapting the light intensity and/or light spectrum emitted by the UV LED, the blue LED, the green LED, and the red LED according to a predetermined light intensity and/or light spectrum for the plant species (¶ [0056]), optionally wherein the LED-based lighting device further comprises a far-red LED (¶ [0056]), the far-red LED being configured for emitting light having a wavelength of at least 700 nm to at most 850 nm, the LED-based lighting device being configured for adapting the light intensity emitted by the far-red LED according to a predetermined light intensity (¶ [0056]).
The Helene and Wilson combination does not explicitly teach a UV LED, the UV LED being configured for emitting light having a wavelength of at least 100 nm to at most 400 nm.
Yoneda teaches an LED-based lighting device, comprising a UV LED, the UV LED being configured for emitting light having a wavelength of at least 100 nm to at most 400 nm (Col. 2, lines 21-30). 
see, e.g., Yoneda at Col. 2, lines 21-30).
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive and/or moot in light of the new grounds of rejection. 
Applicant’s arguments regarding the previous rejections under 35 U.S.C. 102 are moot. In light of the claim amendments filed December 20, 2021, independent claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Helene in view of Wilson. As discussed above, the combination of Helene and Wilson teaches each and every element of claim 1. Wilson teaches an industrial plant growing facility, including a control unit that is configured for receiving information about the plant species of the plants in a tray controlling the transport system to move the tray to a predetermined position in the rack, wherein the predetermined position in the rack corresponds to a growth zone having a temperature and carbon dioxide concentration which is optimal or near-optimal for the plant species (¶ [0142]). Also, regarding the limitation “wherein the growth chamber is not physically comparted by means of dividers,” FIGS. 9 and 10 of Helene show that the growth chamber of Helene is not any more physically comparted by means of dividers that applicant’s claimed invention, see, e.g., applicant’s FIGS. 1 and 2 and claim 4. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643